Title: From Thomas Jefferson to Samuel Dexter, 31 March 1801
From: Jefferson, Thomas
To: Dexter, Samuel



Sir
Washington Mar. 31. 1801

I am this moment favored with yours of yesterday’s date expressing your wish that your resignation might be accepted to take place on the 20th. of the ensuing month. after continuing so long as an accomodation to myself as well as the public, I can not urge your convenience further, tho’ it would have been materially advantageous if you could have continued a fortnight longer than the time you mention, as I cannot have a successor in place earlier than that, and shall not myself be able to return hither till the last days of the month. leaving therefore to your own pleasure this extension of the term, your resignation shall operate from the 20th. or any later day to which circumstances will permit you to remain. with many thanks for [the] continuance of your services, and wishes for your health & happiness I pray you to accept assurances of my high consideration & respect

Th: Jefferson

